DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-11, 13-15, 17-19, 22, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Kurose teaches a handheld barcode reader (abstract, Fig. 1), comprising:
a housing defining an opening (13, 17);
an exit window disposed in the opening of the housing (17);
a first light source disposed within the housing (31);
a polarizing filter (32) disposed in front of the first light source to cause a polarized light beam to illuminate a direct part marking (DPM) code on an object (Fig. 3A shows what could be considered a “direct part marking”); a second light source disposed within the housing (22), and arranged to output a nonpolarized light beam via a transparent portion of the exit window [0018]; receiving optics configured to receive reflected light from the object and including light representative of the DPM code via a partially polarized receiving window (36, 37, 38); an optical sensor configured to sense the reflected light via the receiving optics and generate image data (38); and
a processor configured to process the image data to decode and read the DPM code (24).
The prior art fails to teach receiving optics configured to receive reflected light form the object and including light representative of the DPM code via a partially polarized receiving window including both a polarized spectral region extending from a first wavelength to a second wavelength and a non-
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/RAFFERTY D KELLY/               Examiner, Art Unit 2876